Citation Nr: 0210166	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  96-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts.

2.  Entitlement to service connection for benign prostatitic 
hyperplasia (BPH).  

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 

4.  Entitlement to an increased rating for degenerative 
arthritis of the cervical spine with muscle spasms and 
headaches, which is currently evaluated as 20 percent 
disabling.

5.  Entitlement to an increased (compensable) rating for 
lipomas with multiple excisions.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to August 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO decisions that denied the veteran's claims 
of service connection for bilateral cataracts and BPH, and 
denied his claims for higher ratings for hearing loss, 
lipomas with multiple excisions, and arthritis of the 
cervical spine with muscle spasms and headaches.

In a June 2001 report of contact, it was noted that the 
veteran may wish to withdraw his appeal for service 
connection for BPH; this matter is referred to the RO for 
further clarification.  38 C.F.R. § 20.204.  The June 2001 
Report of Contact also reflects that the veteran wished to 
reassert his claim of service connection for tinnitus; this 
matter has not been developed for appellate review and it, 
too, is referred to the RO for appropriate action.


	(CONTINUED ON NEXT PAGE)




REMAND

In a June 1999 VA Form 9, the veteran requested a Travel 
Board hearing.  He has not been afforded such a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a personal hearing before a member of 
the Board at the RO.

2.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


